DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 17 June 2021.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-20 has been withdrawn in view of the amendment of the rejected claims.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a second tubing-side antenna extending around the production tubing string and coupled at a second location that is spaced a distance from the first location on the production tubing string to communicatively couple to the casing-side antenna in the second position; and a cable communicatively coupleable to the first tubing-side antenna and the second tubing-side antenna to transmit signals to a surface of the wellbore, wherein the signals represent data from a casing-side sensor positionable to measure characteristics of a subterranean formation through which the wellbore is formed, and wherein the data is receivable by the first tubing-side antenna and the second-tubing side antenna from the casing- side antenna”.

Regarding claims 8 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Livescu et al. US Patent Application Publication No. 2018/0266238 teaches systems and methods for operating electrically-actuated coiled tubing tools and sensors.

2.	Jarvis et al. US Patent Application Publication No. 2019/0203582 teaches apparatuses and methods for sensing temperature along a wellbore using temperature sensor modules connected by a matrix.

3.	Giroux et al. US Patent Application Publication No. 2012/0168228 teaches apparatus and methods for drilling a wellbore using casing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 2, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633